UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: March 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended March 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year 1-year 5-year 10-year Class A 1 1.16 2.02 7.72 1.16 10.50 110.38 Class B 1 0.58 1.87 7.14 0.58 9.70 99.29 Class C 1 4.58 2.23 7.13 4.58 11.65 99.20 Class I 6.81 3.46 8.64 6.81 18.55 129.04 Class R1 5.99 2.62 7.56 5.99 13.82 107.16 Class R2 6.23 1.79 6.74 6.23 9.25 92.03 Class R3 6.09 2.74 7.67 6.09 14.45 109.34 Class R4 6.50 3.05 8.00 6.50 16.24 115.81 Class R5 6.74 3.35 8.31 6.74 17.93 122.25 Class R6 6.86 3.49 8.69 6.86 18.71 130.04 Class T 1.05 1.67 7.16 1.05 8.64 99.66 Class ADV 6.59 3.21 8.37 6.59 17.09 123.42 Class NAV 6.94 3.54 8.73 6.94 18.98 131.02 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable to Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class ADV and Class NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual until at least 6-30-14 for Class R1, Class R2, Class R3, Class R4, Class R5, Class R6 and Class ADV shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. For all other classes, the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R2* Class R3 Class R4 Class R5 Class R6 Class T Class ADV Class NAV Net (%) 1.25 2.05 2.09 0.89 1.70 1.45 1.60 1.20 1.00 0.86 1.35 1.14 0.78 Gross (%) 1.25 2.05 2.09 0.89 7.01 2.73 15.84 15.34 15.05 1.56 1.35 1.33 0.78 * Expenses have been estimated for the Class’s first full year of operations. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 Rainier Growth Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 3-31-03 $19,929 $19,929 $22,678 $22,866 Class C 3 3-31-03 19,920 19,920 22,678 22,866 Class I 2 3-31-03 22,904 22,904 22,678 22,866 Class R1 2 3-31-03 20,716 20,716 22,678 22,866 Class R2 2 3-31-03 19,203 19,203 22,678 22,866 Class R3 2 3-31-03 20,934 20,934 22,678 22,866 Class R4 2 3-31-03 21,581 21,581 22,678 22,866 Class R5 2 3-31-03 22,225 22,225 22,678 22,866 Class R6 2 3-31-03 23,004 23,004 22,678 22,866 Class T 2 3-31-03 19,966 21,021 22,678 22,866 Class ADV 2 3-31-03 22,342 22,342 22,678 22,866 Class NAV 2 3-31-03 23,102 23,102 22,678 22,866 S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. Russell 1000 Growth Index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On that date, the Predecessor Fund’s Original class shares and Institutional class shares were exchanged for Class A and Class I shares, respectively, of John Hancock Rainier Growth Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08; Class R2 shares were first offered on 3-1-12. The returns prior to these dates are those of the Predecessor fund’s Original shares that have been recalculated to reflect the gross fees and expenses of Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV, Class NAV and Class R2 shares, as applicable. Class T shares were first offered on 10-6-08. The returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. Class R6 shares were first offered on 9-1-11. The returns prior to this date are those of the Predecessor Funds Original class shares, first offered on 6-15-00, and the returns of the fund’s Class A shares (from inception, 4-28-08) which have been recalculated to apply the estimated fees and expenses of Class R6 shares. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 The contingent deferred sales charge is not applicable. Annual report | Rainier Growth Fund 7 Management’s discussion of Fund performance From the Portfolio Management Team Rainier Investment Management, Inc. U.S. equities posted strong returns for the year ended March 31, 2013. Gains came in the third quarter of 2012 upon further intervention by central banks to help stimulate global economic growth, and again in early 2013, following a legislative agreement to stave off automatic federal tax increases and spending cuts in the U.S. Improving U.S. economic data, continued low interest rates and reasonable stock valuations also helped. The S&P500 Index finished the 12-month period up 13.96%. For the 12 months ended March 31, 2013, John Hancock Rainier Growth Fund’s Class A shares returned 6.48%, excluding sales charges. Over the same period, the Fund’s benchmark, the Russell 1000 Growth Index, climbed 10.09%, and its peer group, the Morningstar, Inc. large growth funds category, advanced 8.43%.† Security selection detracted versus the benchmark index, particularly in the information technology sector. Individual disappointments included social networking site Facebook, Inc., whose stock sank amid worries over a drop in user activity, and shares of data storage leader EMC Corp., which fell as corporate spending on technology slowed. An investment in wide area network optimization company Riverbed Technology, Inc. also detracted from performance due to an earnings miss and a large acquisition. We sold the position before period end. Stock picks in the consumer discretionary sector further hindered performance. By contrast, investments in financials and materials aided relative performance. Top individual contributors included biotechnology leader Gilead Sciences, Inc. within health care, whose shares rallied sharply thanks to positive test results for its new hepatitis C treatment. The stock of online retailer eBay, Inc. within consumer discretionary gained from shifting to a pay-it-now format and expanding its PayPal payment system. This commentary reflects the views of the portfolio management team through the end of the period discussed in this report. The team’s statements reflect its own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. Growth stocks may be subject to greater price fluctuations because their prices tend to place more emphasis on earnings expectations. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Large company stocks as a group could fall out of favor with the market, causing the Fund to underperform. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectus. † Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 8 Rainier Growth Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2012 with the same investment held until March 31, 2013. Account value Ending value Expenses paid during on 10-1-12 on3-31-13 period ended 3-31-13 1 Class A $1,000.00 $1,070.00 $6.40 Class B 1,000.00 1,064.90 10.71 Class C 1,000.00 1,064.90 10.71 Class I 1,000.00 1,071.40 4.70 Class R1 1,000.00 1,067.40 8.76 Class R2 1,000.00 1,068.30 7.48 Class R3 1,000.00 1,068.00 8.25 Class R4 1,000.00 1,069.70 6.19 Class R5 1,000.00 1,071.10 5.16 Class R6 1,000.00 1,071.40 4.44 Class T 1,000.00 1,069.10 6.91 Class ADV 1,000.00 1,070.10 5.88 Class NAV 1,000.00 1,072.10 4.08 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Rainier Growth Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2012, with the same investment held until March 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 10-1-12 on3-31-13 period ended 3-31-13 1 Class A $1,000.00 $1,018.70 $6.24 Class B 1,000.00 1,014.60 10.45 Class C 1,000.00 1,014.60 10.45 Class I 1,000.00 1,020.40 4.58 Class R1 1,000.00 1,016.50 8.55 Class R2 1,000.00 1,017.70 7.29 Class R3 1,000.00 1,017.00 8.05 Class R4 1,000.00 1,018.90 6.04 Class R5 1,000.00 1,019.90 5.04 Class R6 1,000.00 1,020.60 4.33 Class T 1,000.00 1,018.20 6.74 Class ADV 1,000.00 1,019.20 5.74 Class NAV 1,000.00 1,021.00 3.98 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 2.08%, 2.08%, 0.91%, 1.70%, 1.45%, 1.60%, 1.20%, 1.00% 0.86%, 1.34%, 1.14% and 0.79% for Class A, Class B, Class C, Class I, Class R1, Class R2, Class R3, Class R4, Class R5, Class R6, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 Rainier Growth Fund | Annual report Portfolio summary Top 10 Holdings (27.5% of Net Assets on 3-31-13) Google, Inc., Class A 4.4% QUALCOMM, Inc. 2.5% Apple, Inc. 3.8% Visa, Inc., Class A 2.3% Amazon.com, Inc. 2.8% Accenture PLC, Class A 2.3% Gilead Sciences, Inc. 2.7% Anheuser-Busch InBev NV, ADR 2.1% Comcast Corp., Class A 2.5% The Walt Disney Company 2.1% Sector Composition Information Technology 28.7% Materials 5.6% Consumer Discretionary 20.3% Financials 4.4% Health Care 13.7% Energy 3.5% Industrials 11.5% Telecommunication Services 2.5% Consumer Staples 9.5% Short-Term Investments & Other 0.3% 1 As a percentage of net assets on 3-31-13. 2 Cash and cash equivalents not included. 3 Growth stocks may be subject to greater price fluctuations because their prices tend to place more emphasis on earnings expectations. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Large company stocks as a group could fall out of favor with the market, causing the Fund to underperform. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectus. Annual report | Rainier Growth Fund 11 Fund’s investments As of 3-31-13 Shares Value Common Stocks 99.7% (Cost $868,440,998) Consumer Discretionary 20.3% Hotels, Restaurants & Leisure 0.6% Starwood Hotels & Resorts Worldwide, Inc. 100,180 6,384,470 Internet & Catalog Retail 3.8% Amazon.com, Inc. (I) 110,570 29,465,799 priceline.com, Inc. (I) 16,740 11,515,948 Media 8.4% CBS Corp., Class B 444,280 20,743,433 Comcast Corp., Class A 632,420 26,567,964 Discovery Communications, Inc., Class A (I) 194,430 15,309,418 Liberty Global, Inc., Class A (I) 72,370 5,311,958 The Walt Disney Company 387,780 22,025,904 Multiline Retail 0.9% Nordstrom, Inc. 181,740 10,037,500 Specialty Retail 2.6% The Home Depot, Inc. 259,750 18,125,355 Tractor Supply Company 90,960 9,471,665 Textiles, Apparel & Luxury Goods 4.0% Michael Kors Holdings, Ltd. (I) 215,890 12,260,393 NIKE, Inc., Class B 264,370 15,600,474 Ralph Lauren Corp. 84,760 14,350,716 Consumer Staples 9.5% Beverages 3.6% Anheuser-Busch InBev NV, ADR 222,210 22,121,006 Diageo PLC, ADR 128,800 16,208,192 Food & Staples Retailing 4.0% Costco Wholesale Corp. 159,940 16,971,233 CVS Caremark Corp. 275,240 15,135,448 Whole Foods Market, Inc. 126,690 10,990,358 Household Products 0.2% Church & Dwight Company, Inc. 33,290 2,151,533 Personal Products 1.7% The Estee Lauder Companies, Inc., Class A (L) 276,630 17,712,619 12 Rainier Growth Fund | Annual report See notes to financial statements Shares Value Energy 3.5% Energy Equipment & Services 2.6% Cameron International Corp. (I) 157,920 10,296,384 Schlumberger, Ltd. 226,410 16,955,845 Oil, Gas & Consumable Fuels 0.9% Anadarko Petroleum Corp. 111,330 9,735,809 Financials 4.4% Capital Markets 2.9% T. Rowe Price Group, Inc. 192,220 14,391,511 The Goldman Sachs Group, Inc. 109,720 16,145,298 Diversified Financial Services 1.5% IntercontinentalExchange, Inc. (I)(L) 98,360 16,039,565 Health Care 13.7% Biotechnology 5.1% BioMarin Pharmaceutical, Inc. (I) 157,420 9,800,969 Celgene Corp. (I) 140,720 16,310,855 Gilead Sciences, Inc. (I)(L) 589,190 28,829,067 Health Care Equipment & Supplies 0.9% Intuitive Surgical, Inc. (I) 19,400 9,529,086 Health Care Providers & Services 1.3% Catamaran Corp. (I) 258,800 13,724,164 Life Sciences Tools & Services 1.0% Illumina, Inc. (I)(L) 197,990 10,691,460 Pharmaceuticals 5.4% Actavis, Inc. (I) 114,420 10,539,226 Allergan, Inc. (L) 186,635 20,834,065 Novo Nordisk A/S, ADR 120,660 19,486,590 Shire PLC, ADR 76,130 6,955,237 Industrials 11.5% Aerospace & Defense 3.6% Honeywell International, Inc. 229,730 17,310,156 Precision Castparts Corp. 110,810 21,011,792 Electrical Equipment 3.3% AMETEK, Inc. 452,035 19,600,238 Eaton Corp. PLC 253,890 15,550,763 Machinery 1.9% Cummins, Inc. 173,950 20,145,150 Professional Services 1.1% Verisk Analytics, Inc., Class A (I) 185,760 11,448,389 Road & Rail 1.6% Kansas City Southern 160,130 17,758,417 See notes to financial statements Annual report | Rainier Growth Fund 13 Shares Value Information Technology 28.7% Communications Equipment 2.5% BancTec, Inc. (I)(S) 197,026 321,152 QUALCOMM, Inc. 394,700 26,425,165 Computers & Peripherals 5.2% Apple, Inc. 91,500 40,500,645 EMC Corp. (I) 650,755 15,546,537 Electronic Equipment, Instruments & Components 0.7% Trimble Navigation, Ltd. (I) 250,720 7,511,571 Internet Software & Services 6.7% eBay, Inc. (I) 225,090 12,204,380 Facebook, Inc., Class A (I) 481,060 12,305,515 Google, Inc., Class A (I) 59,110 46,935,113 IT Services 7.6% Accenture PLC, Class A 328,620 24,965,261 Mastercard, Inc., Class A (L) 40,040 21,666,845 Teradata Corp. (I)(L) 154,540 9,042,135 Visa, Inc., Class A (L) 147,255 25,009,789 Software 6.0% Citrix Systems, Inc. (I) 146,850 10,596,696 Intuit, Inc. (L) 173,550 11,393,558 Red Hat, Inc. (I) 200,430 10,133,741 Salesforce.com, Inc. (I)(L) 86,780 15,518,867 SAP AG, ADR (L) 198,170 15,960,612 Materials 5.6% Chemicals 4.7% Ecolab, Inc. 143,190 11,480,974 LyondellBasell Industries NV, Class A 171,850 10,876,387 Monsanto Company 183,000 19,330,290 Praxair, Inc. 75,060 8,372,192 Metals & Mining 0.9% Freeport-McMoRan Copper & Gold, Inc. 283,590 9,386,829 Telecommunication Services 2.5% Diversified Telecommunication Services 1.1% American Tower Corp. 151,150 11,626,458 Wireless Telecommunication Services 1.4% Crown Castle International Corp. (I) 215,900 15,035,276 Yield (%) Shares Value Securities Lending Collateral 12.3% (Cost $131,083,568) John Hancock Collateral Investment Trust (W) 0.2481 (Y) 13,098,213 131,096,084 14 Rainier Growth Fund | Annual report See notes to financial statements Yield (%) Shares Value Short-Term Investments 0.5% (Cost $5,829,607) Money Market Funds 0.5% State Street Institutional US Government Money Market Fund 0.0241 (Y) 5,829,607 5,829,607 Total investments (Cost $1,005,354,173) † 112.5% Other assets and liabilities, net (12.5%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) A portion of this security is on loan as of 3-31-13. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral recieved for securities lending. (Y) The rate shown is the annualized seven-day yield as of 3-31-13. † At 3-31-13, the aggregate cost of investment securities for federal income tax purposes was $1,010,395,877. Net unrealized appreciation aggregated $190,227,224, of which $200,796,581 related to appreciated investment securities and $10,569,357 related to depreciated investment securities. See notes to financial statements Annual report | Rainier Growth Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 3-31-13 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $874,270,605) including $126,109,699 of securitiesloaned $1,069,527,017 Investments in affiliated issuers, at value (Cost $131,083,568) 131,096,084 Total investments, at value (Cost $1,005,354,173) Receivable for investmentssold 9,312,302 Receivable for fund sharessold 841,937 Dividends and interestreceivable 778,539 Receivable for securities lendingincome 14,334 Receivable due fromadvisor 2,282 Other receivables and prepaidexpenses 160,493 Totalassets Liabilities Payable for investmentspurchased 11,987,538 Payable for fund sharesrepurchased 858,592 Payable upon return of securitiesloaned 131,088,795 Payable toaffiliates Accounting and legal servicesfees 20,509 Transfer agentfees 80,015 Trustees’fees 52,449 Other liabilities and accruedexpenses 184,567 Totalliabilities Netassets Net assets consistof Paid-incapital $905,704,568 Undistributed net investmentincome 540,400 Accumulated net realized gain (loss) oninvestments (34,053,373) Net unrealized appreciation (depreciation) oninvestments 195,268,928 Netassets 16 Rainier Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($355,873,849 ÷ 14,635,671shares) 1 $24.32 Class B ($20,255,902 ÷ 863,384shares) 1 $23.46 Class C ($17,372,688 ÷ 740,849shares) 1 $23.45 Class I ($112,651,238 ÷ 4,542,364shares) $24.80 Class R1 ($388,320 ÷ 16,249shares) $23.90 Class R2 ($110,133 ÷ 4,454.34shares) $24.72 Class R3 ($106,975 ÷ 4,452shares) $24.03 Class R4 ($109,271 ÷ 4,478shares) $24.40 Class R5 ($110,186 ÷ 4,460shares) $24.71 Class R6 ($4,122,236 ÷ 165,927shares) $24.84 Class T ($72,926,416 ÷ 3,021,867shares) $24.13 Class ADV ($20,374,314 ÷ 829,382shares) $24.57 Class NAV ($463,058,995 ÷ 18,625,094shares) $24.86 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $25.60 Class T (net asset value per share ÷ 95%) 2 $25.40 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Annual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 3-31-13 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $13,208,382 Securitieslending 233,184 Interest 1,247 Less foreign taxeswithheld (75,267) Total investmentincome Expenses Investment managementfees 8,250,073 Distribution and servicefees 1,531,734 Accounting and legal servicesfees 222,673 Transfer agentfees 1,085,704 Trustees’fees 73,155 State registrationfees 193,968 Printing andpostage 91,919 Professionalfees 102,553 Custodianfees 130,899 Registration and filingfees 58,988 Other 49,534 Totalexpenses Less expensereductions (127,752) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 157,793,592 Investments in affiliatedissuers (3,963) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (99,636,272) Investments in affiliatedissuers (2,680) Net realized and unrealizedgain Increase in net assets fromoperations 18 Rainier Growth Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 3-31-13 3-31-12 Increase (decrease) in netassets Fromoperations Net investment income(loss) $1,704,098 ($2,801,661) Net realizedgain 157,789,629 120,269,463 Change in net unrealized appreciation(depreciation) (99,638,952) (57,579,735) Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI (133,627) — ClassR5 (50) — ClassR6 (4,078) — ClassNAV (612,300) — Totaldistributions — From Fund sharetransactions Totaldecrease Netassets Beginning ofyear 1,259,106,469 1,621,326,787 End ofyear Undistributed (accumulated distributions in excess of) net investmentincome See notes to financial statements Annual report | Rainier Growth Fund 19 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.01) (0.09) (0.06) (0.03) (0.01) Net realized and unrealized gain (loss) oninvestments 1.49 1.61 3.07 5.50 (8.06) Total from investmentoperations Net asset value, end ofperiod Total return (%) Ratios and supplementaldata Net assets, end of period (inmillions) $356 $369 $413 $384 $193 Ratios (as a percentage of average net assets): Expenses beforereductions 1.25 1.27 1.30 1.45 1.47 Expenses net of feewaivers 1.25 1.27 1.30 1.38 1.18 Expenses net of fee waivers andcredits 1.25 1.27 1.30 1.34 1.18 Net investmentloss (0.04) (0.45) (0.33) (0.18) (0.04) Portfolio turnover (%) 92 90 90 102 101 1 After the close of business on 4-25-08, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. CLASS B SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.19) (0.25) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 1.43 1.57 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $25 $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.06 2.07 2.13 2.45 2.82 6 Expenses net of feewaivers 2.06 2.07 2.10 2.11 2.05 6 Expenses net of fee waivers andcredits 2.06 2.07 2.10 2.09 2.04 6 Net investmentloss (0.86) (1.24) (1.13) (0.94) (0.75) 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class B shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Annual report See notes to financial statements CLASS C SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.19) (0.26) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments 1.43 1.57 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $20 $22 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.07 2.11 2.16 2.34 2.82 6 Expenses net of feewaivers 2.07 2.10 2.10 2.21 2.05 6 Expenses net of fee waivers andcredits 2.07 2.10 2.10 2.09 2.04 6 Net investmentloss (0.88) (1.27) (1.13) (0.93) (0.77) 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class C shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS I SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.06 (0.02) 0.02 0.04 0.04 Net realized and unrealized gain (loss) oninvestments 1.52 1.65 3.11 5.54 (8.09) Total from investmentoperations Lessdistributions From net investmentincome (0.02) — (0.02) — 3 (0.01) Net asset value, end ofperiod Total return (%) 4 Ratios and supplementaldata Net assets, end of period (inmillions) $113 $256 $237 $208 $133 Ratios (as a percentage of average net assets): Expenses beforereductions 0.91 0.91 0.86 0.90 0.86 Expenses net of fee waivers andcredits 0.91 0.91 0.86 0.90 0.86 Net investment income(loss) 0.25 (0.08) 0.10 0.26 0.22 Portfolio turnover (%) 92 90 90 102 101 1 After the close of business on 4-25-08, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. See notes to financial statements Annual report | Rainier Growth Fund 21 CLASS R1 SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.11) (0.17) (0.14) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments 1.46 1.58 3.05 5.50 (9.54) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 5.79 7.03 8.39 13.91 8.70 6 Expenses net of fee waivers andcredits 1.70 1.70 1.72 1.78 1.64 6 Net investmentloss (0.49) (0.86) (0.75) (0.65) (0.50) 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class R1 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R2 SHARES Periodended 3-31-13 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 (0.06) — 3 Net realized and unrealized gain oninvestments 1.51 0.82 Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 20.41 15.96 7 Expenses net of fee waivers andcredits 1.45 1.45 7 Net investmentloss (0.24) (0.12) 7 Portfolio turnover (%) 92 90 8 1 The inception date for Class R2 shares is 3-1-12. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. 22 Rainier Growth Fund | Annual report See notes to financial statements CLASS R3 SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.09) (0.16) (0.12) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments 1.47 1.60 3.06 5.49 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) — 5 — 5 — 5 — 5 — 5 Ratios (as a percentage of average net assets): Expenses beforereductions 15.02 15.86 16.72 13.68 8.57 6 Expenses net of fee waivers andcredits 1.60 1.59 1.61 1.62 1.54 6 Net investmentloss (0.39) (0.76) (0.64) (0.46) (0.40) 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class R3 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Less than $500,000. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R4 SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 — 3 (0.10) (0.06) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments 1.49 1.61 3.08 5.53 (9.56) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.55 15.46 16.45 13.33 8.26 7 Expenses net of fee waivers andcredits 1.22 1.29 1.31 1.32 1.24 7 Net investment income(loss) 0.01 (0.46) (0.34) (0.16) (0.10) 7 Portfolio turnover (%) 92 90 90 102 101 8 1 The inception date for Class R4 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 per share. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Annual report | Rainier Growth Fund 23 CLASS R5 SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.05 (0.03) (0.02) 0.02 0.03 Net realized and unrealized gain (loss) oninvestments 1.51 1.63 3.12 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome (0.01) — (0.01) — 3 (0.01) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.16 15.07 16.17 12.97 7.95 7 Expenses net of fee waivers andcredits 1.00 0.99 1.01 1.02 0.94 7 Net investmentincome 0.21 (0.16) (0.03) 0.14 0.20 7 Portfolio turnover (%) 92 90 90 102 101 8 1 The inception date for Class R5 shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R6 SHARES Periodended 3-31-13 3-31-12 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.08 0.03 Net realized and unrealized gain oninvestments 1.51 3.23 Total from investmentoperations Lessdistributions From net investmentincome (0.02) — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $4 $4 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 1.58 5 Expenses net of fee waivers andcredits 0.86 0.86 5 Net investmentincome 0.34 0.20 5 Portfolio turnover (%) 92 90 6 1 The inception date for Class R6 shares is 9-1-11. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 4 Notannualized. 5 Annualized. 6 Portfolio turnover is shown for the period from 4-1-11 to 3-31-12. 24 Rainier Growth Fund | Annual report See notes to financial statements CLASS T SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.03) (0.11) (0.09) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments 1.47 1.60 3.05 5.49 (3.68) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $73 $77 $83 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 1.37 1.47 1.84 2.07 6 Expenses net of feewaivers 1.33 1.37 1.47 1.84 1.99 6 Expenses net of fee waivers andcredits 1.33 1.37 1.47 1.84 1.98 6 Net investmentloss (0.13) (0.54) (0.50) (0.69) (0.74) 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class T shares is 10-6-08. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS ADV SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 2 0.02 (0.06) (0.03) — 3 (0.01) Net realized and unrealized gain (loss) oninvestments 1.50 1.62 3.09 5.53 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $20 $20 $22 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.33 1.35 1.37 1.25 1.14 6 Expenses net of fee waivers andcredits 1.14 1.14 1.14 1.14 1.14 6 Net investment income(loss) 0.08 (0.31) (0.17) 0.01 (0.04) 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class ADV shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Annual report | Rainier Growth Fund 25 CLASS NAV SHARES Periodended 3-31-13 3-31-12 3-31-11 3-31-10 3-31-09 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.09 0.01 0.03 0.05 0.04 Net realized and unrealized gain (loss) oninvestments 1.52 1.64 3.11 5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome (0.03) — (0.02) — 3 (0.02) Net asset value, end ofperiod Total return (%) 4 5 Ratios and supplementaldata Net assets, end of period (inmillions) $463 $487 $813 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.79 0.80 0.80 0.82 0.83 6 Expenses net of fee waivers andcredits 0.79 0.80 0.80 0.82 0.83 6 Net investmentincome 0.39 0.05 0.16 0.33 0.26 6 Portfolio turnover (%) 92 90 90 102 101 7 1 The inception date for Class NAV shares is 4-28-08. 2 Based on the average daily sharesoutstanding. 3 Less than $0.005 pershare. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 26 Rainier Growth Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Rainier Growth Fund (the Fund) is a series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R2, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are only available to certain retirement plans, institutions and other investors. Class B, Class T and Class ADV shares are closed to new investors. Class NAV shares are offered to John Hancock affiliated funds of funds and certain 529 plans. Shareholders of each class have exclusive voting rights to matters that affect that class. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
